Determination unanimously confirmed, without costs. Memorandum: In this proceeding, transferred to our court pursuant to CPLR 7804 (subd [g]), petitioner seeks review of an order after hearing revoking his hunting license for 10 years based on the finding that he *886took aim at what he thought was a deer and shot a man in the leg. We find that substantial evidence supports the respondent commissioner’s determination (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222). (Article 78 proceeding transferred by order of Wyoming Supreme Court.) Present—Dillon, P. J., Simons, Hancock, Jr., Callahan and Moule, JJ.